 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.1 Filed 04/09/21 Page 1 of 157




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JVIS-USA, LLC, a Michigan                      )
limited liability company                      )
                                               )
               Plaintiff,                      )      Civil Action No. 21-10801
                                               )
v.                                             )      Hon.
                                               )
NXP SEMICONDUCTORS USA, INC.,                  )
a Delaware corporation; AVNET, INC.,           )
a New York corporation; and FUTABA             )
CORPORATION OF AMERICA, an                     )
Illinois corporation,                          )
                                               )
               Defendants                      )

                              NOTICE OF REMOVAL

         This Court has original jurisdiction of this matter under 28 U.S.C. § 1332(a).

Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants NXP Semiconductors USA,

Inc. (“NXP”), Avnet, Inc. (“Avnet”), and Futaba Corporation of America (“Futaba”)

therefore give notice of the removal of the above-captioned action, originally filed

in the 16th Judicial Circuit Court, Macomb County, Michigan, as Case No. 21-

001133-CB, to the United States District Court for the Eastern District of Michigan,

Southern Division. Defendants file this Notice of Removal without waiver of any

procedural or substantive defense, and expressly reserve the right to assert any such

defense, including but not limited to lack of personal jurisdiction, improper venue,

and forum non conveniens.

45337519 v1
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.2 Filed 04/09/21 Page 2 of 157




         The grounds for removal are as follows:

A.       Removal to this Court is proper.

         1.    28 U.S.C. § 1441(a) provides that “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may

be removed by the defendant or the defendants, to the district court of the United

States for the district and division embracing the place where such action is

pending.”

         2.    Plaintiff JVIS-USA, LLC (“JVIS”) filed its Verified Complaint for

Injunctive Relief, Specific Performance, Equitable Relief and Declaratory Relief

(the “Complaint”) in the 16th Judicial Circuit Court, Macomb County, Michigan.

         3.    Macomb County, Michigan is within the Eastern District of Michigan,

Southern Division.

         4.    Accordingly, removal to this Court is proper.

B.       Removal is timely.

         5.    28 U.S.C. § 1446(b)(1) provides in relevant part that a notice of removal

of a civil action “shall be filed within 30 days after the receipt by the defendant,

through service or otherwise, of a copy of the initial pleading setting forth the claim

for relief upon which such action or proceeding is based.”

         6.    Plaintiff JVIS filed the Complaint on March 31, 2021.

         7.    Defendants subsequently received a copy of the Complaint.



45337519 v1
                                            2
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.3 Filed 04/09/21 Page 3 of 157




         8.    Accordingly, removal is timely as it is made within 30 days of the filing

and receipt of the Complaint.

C.       This case is removable based on diversity of citizenship.

         9.    28 U.S.C. § 1441 provides for removal on the basis of diversity of

citizenship. Diversity of citizenship gives rise to a district court’s original

jurisdiction where the amount in controversy, exclusive of interest and costs,

exceeds $75,000 and the action is between citizens of different states. 28 U.S.C. §

1332(a).

         10.   The Complaint demands, among other relief, “[t]emporary, preliminary

and permanent mandatory injunctive relief, under MCR 3.310(B), requiring

Defendants to supply Plaintiff pursuant to the parties’ agreements with necessary

quantities of components to satisfy Plaintiff’s requirements for the Vehicles.”

(Complaint, ¶ 43(b).). More specifically, Plaintiff seeks a preliminary injunction

requiring Defendants to “continue to supply parts to Plaintiff under the quantity and

supply terms described in the controlling Purchase Order and Releases and JVIS

Terms and Conditions of Purchase.” (Plaintiff’s Proposed Temporary Restraining

Order and Order to Show Cause Why A Preliminary Injunction Should Not Issue

(the “Proposed Order”), ¶2.)

         11.   Pursuant to 28 U.S.C. § 1446(c)(2)(A), Futaba states that it is aware of

the confidential and proprietary amounts in the redacted Purchase Orders attached



45337519 v1
                                            3
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.4 Filed 04/09/21 Page 4 of 157




to the Verified Complaint and that the value of the injunctive and other relief

demanded by Plaintiff JVIS based on those amounts alone (excluding Plaintiff’s

other requested relief) exceeds $75,000, exclusive of interests and costs. See Hunt v.

Wash. State Apple Advert. Comm’n, 432 U.S. 333, 347; 97 S. Ct. 2434; 53 L. Ed.

383 (1977) (“In actions seeking declaratory or injunctive relief, it is well established

that the amount in controversy is measured by the value of the object of the

litigation.”).

         12.     Moreover, JVIS claims that the dispute involves exposing “JVIS to

millions of dollars in liquidated damages.” (Plaintiff’s Verified Emergency and Ex

Parte Motion for a Temporary Restraining Order and Order to Show Cause Why a

Preliminary Injunction Should Not Issue (the “Motion”) at 2.) JVIS has thus placed

substantially more than the jurisdictional minimum at issue in this matter.

         13.     Defendant NXP is a Delaware corporation and has its principal place

of business in Austin, Texas. Accordingly, NXP is a citizen of Delaware and Texas.

         14.     Defendant Avnet, Inc. is a New York corporation and has its principal

place of business in Phoenix, Arizona. Accordingly, Avnet is a citizen of New York

and Arizona.

         15.     Defendant Futaba Corporation of America is an Alabama corporation

and has its principal place of business in Schaumburg, Illinois. Accordingly, Futaba

is a citizen of Alabama and Illinois.



45337519 v1
                                            4
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.5 Filed 04/09/21 Page 5 of 157




         16.   Plaintiff JVIS is a Michigan limited liability company with its

headquarters in Shelby Township, Michigan. (Complaint, ¶ 1.) Based on

Defendants’ investigation of publicly available documents and corporate

information, it does not appear that any of JVIS’s members are citizens of Delaware,

Texas, New York, Arizona, Alabama, or Illinois. JVIS is therefore a citizen of

Michigan and not of Delaware, Texas, New York, Arizona, Alabama, or Illinois.

         17.   Accordingly, this case is removable based on diversity of citizenship,

as the amount in controversy far exceeds the jurisdictional threshold and there is

complete diversity of citizenship between Plaintiff and Defendants.

D.       All Defendants consent to removal.

         18.   28 U.S.C. § 1446(b)(2) provides that where an action is removed based

on diversity of citizenship, “all defendants who have been properly joined and served

must join in or consent to the removal of the action.” See, e.g., Klima Well Svcs. v.

Hurley, 2014 U.S. Dist. LEXIS 166570, Case No. 14-1250-SAC, at *3 (D. Kan. Dec.

2, 2014).

         19.   All Defendants consent to removal of this action. In accordance with

L.R. 81.1(b), Defendants state that the above facts in the above paragraphs support

removal.




45337519 v1
                                           5
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.6 Filed 04/09/21 Page 6 of 157




E.       Other requirements are met.

         20.   In accordance with 28 U.S.C. § 1446(a), all process, pleadings, and

orders received by Defendants are attached hereto as Exhibit A (Complaint);

Exhibit B (Summons to NXP); Exhibit C (Summons to Avnet); Exhibit D

(Summons to Futaba); Exhibit E (Motion); Exhibit F (Request for Hearing);

Exhibit G (Certification of Counsel); Exhibit H (E-Filing Notice); and Exhibit I

(Notice of Zoom Hearing).

         21.   In accordance with 28 U.S.C. § 1446(d), promptly after filing this

notice, NXP will give written notice to Plaintiff and shall file a copy of this notice

with the clerk of the 16th Judicial Circuit Court, Macomb County, Michigan.

         22.   All requirements for removal are met.

         WHEREFORE, the above-captioned action, originally filed in the 16th

Judicial Circuit Court, Macomb County, Michigan, as Case No. 21-001133-CB, is

removed to the United States District Court for the Eastern District of Michigan,

Southern Division.

Dated: April 9, 2021                      Respectfully submitted by:

                                           /s/ Maxwell Goss
                                           Maxwell Goss (P78594)
                                           FISHMAN STEWART, PLLC
                                           810 Tower Drive, Suite 610
                                           Troy, Michigan 48098
                                           Tel: (248) 594-0604
                                           Fax: (248) 594-0610
                                           mgoss@fishstewip.com

45337519 v1
                                          6
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.7 Filed 04/09/21 Page 7 of 157




                                      Local Counsel for Defendant NXP
                                      Semiconductors USA, Inc.

                                      Marc B. Collier (TX 00792418)*
                                      Eric C. Green (TX 24069824)*
                                      NORTON ROSE FULBRIGHT USA LLP
                                      98 San Jacinto Blvd., Suite 1100
                                      Austin, Texas 78701
                                      Tel: (512) 474-5201
                                      Fax: (512) 536-4598
                                      marc.collier@nortonrosefulbright.com
                                      eric.green@nortonrosefulbright.com
                                      Lead Counsel for Defendant NXP
                                      Semiconductors USA, Inc.

                                      *Application for admission forthcoming


                                      /s/ John Benko (w/ permission)
                                      John Benko (P58874)
                                      Michael Latiff (P51263)
                                      Timothy Lowe (P68669)
                                      MCDONALD HOPKINS, PLC
                                      39533 Woodward Ave., Suite 318
                                      Bloomfield Hills, Michigan 48304
                                      Tel: (248) 220-1352
                                      Fax: (248) 646-5075
                                      jbenko@mcdonaldhopkins.com
                                      mlatiff@mcdonaldhopkins.com
                                      tlowe@mcdonaldhopkins.com
                                      Attorneys for Defendant Avnet, Inc.


                                      /s/ Dennis M. Barnes (w/ permission)
                                      Dennis M. Barnes (P39401)
                                      BARRIS, SOTT, DENN & DRIKER, PLLC
                                      333 W. Fort St., Suite 1200
                                      Detroit, Michigan 48226
                                      Tel: (313) 596-9329
                                      dbarnes@bsdd.com

45337519 v1
                                     7
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.8 Filed 04/09/21 Page 8 of 157




                                      Attorneys for Defendant
                                      Futaba Corporation of America

                                      Bryan O. Balogh*
                                      Jacob A. Burchfield*
                                      Burr & Forman LLP
                                      420 North 20th Street
                                      Suite 3400
                                      Birmingham, Alabama 35203
                                      Tel: (205) 251-3000
                                      Fax: (205) 458-5100
                                      bbalogh@burr.com
                                      jburchfield@burr.com
                                      Attorneys for Defendant
                                      Futaba Corporation of America

                                      *Application for admission forthcoming




45337519 v1
                                     8
 Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.9 Filed 04/09/21 Page 9 of 157




                           CERTIFICATE OF SERVICE

         This is to certify that on April 9, 2021, the undersigned caused the foregoing

document to be served on counsel for all parties via email and U.S. mail:

                                                /s/ Maxwell Goss
                                                Maxwell Goss




45337519 v1
                                            9
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.10 Filed 04/09/21 Page 10 of 157




                       EXHIBIT A
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.11 Filed 04/09/21 Page 11 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.12 Filed 04/09/21 Page 12 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.13 Filed 04/09/21 Page 13 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.14 Filed 04/09/21 Page 14 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.15 Filed 04/09/21 Page 15 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.16 Filed 04/09/21 Page 16 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.17 Filed 04/09/21 Page 17 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.18 Filed 04/09/21 Page 18 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.19 Filed 04/09/21 Page 19 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.20 Filed 04/09/21 Page 20 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.21 Filed 04/09/21 Page 21 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.22 Filed 04/09/21 Page 22 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.23 Filed 04/09/21 Page 23 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.24 Filed 04/09/21 Page 24 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.25 Filed 04/09/21 Page 25 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.26 Filed 04/09/21 Page 26 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.27 Filed 04/09/21 Page 27 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.28 Filed 04/09/21 Page 28 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.29 Filed 04/09/21 Page 29 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.30 Filed 04/09/21 Page 30 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.31 Filed 04/09/21 Page 31 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.32 Filed 04/09/21 Page 32 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.33 Filed 04/09/21 Page 33 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.34 Filed 04/09/21 Page 34 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.35 Filed 04/09/21 Page 35 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.36 Filed 04/09/21 Page 36 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.37 Filed 04/09/21 Page 37 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.38 Filed 04/09/21 Page 38 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.39 Filed 04/09/21 Page 39 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.40 Filed 04/09/21 Page 40 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.41 Filed 04/09/21 Page 41 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.42 Filed 04/09/21 Page 42 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.43 Filed 04/09/21 Page 43 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.44 Filed 04/09/21 Page 44 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.45 Filed 04/09/21 Page 45 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.46 Filed 04/09/21 Page 46 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.47 Filed 04/09/21 Page 47 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.48 Filed 04/09/21 Page 48 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.49 Filed 04/09/21 Page 49 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.50 Filed 04/09/21 Page 50 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.51 Filed 04/09/21 Page 51 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.52 Filed 04/09/21 Page 52 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.53 Filed 04/09/21 Page 53 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.54 Filed 04/09/21 Page 54 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.55 Filed 04/09/21 Page 55 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.56 Filed 04/09/21 Page 56 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.57 Filed 04/09/21 Page 57 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.58 Filed 04/09/21 Page 58 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.59 Filed 04/09/21 Page 59 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.60 Filed 04/09/21 Page 60 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.61 Filed 04/09/21 Page 61 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.62 Filed 04/09/21 Page 62 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.63 Filed 04/09/21 Page 63 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.64 Filed 04/09/21 Page 64 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.65 Filed 04/09/21 Page 65 of 157




                       EXHIBIT B
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.66 Filed 04/09/21 Page 66 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.67 Filed 04/09/21 Page 67 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.68 Filed 04/09/21 Page 68 of 157




                       EXHIBIT C
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.69 Filed 04/09/21 Page 69 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.70 Filed 04/09/21 Page 70 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.71 Filed 04/09/21 Page 71 of 157




                       EXHIBIT D
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.72 Filed 04/09/21 Page 72 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.73 Filed 04/09/21 Page 73 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.74 Filed 04/09/21 Page 74 of 157




                       EXHIBIT E
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.75 Filed 04/09/21 Page 75 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.76 Filed 04/09/21 Page 76 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.77 Filed 04/09/21 Page 77 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.78 Filed 04/09/21 Page 78 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.79 Filed 04/09/21 Page 79 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.80 Filed 04/09/21 Page 80 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.81 Filed 04/09/21 Page 81 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.82 Filed 04/09/21 Page 82 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.83 Filed 04/09/21 Page 83 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.84 Filed 04/09/21 Page 84 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.85 Filed 04/09/21 Page 85 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.86 Filed 04/09/21 Page 86 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.87 Filed 04/09/21 Page 87 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.88 Filed 04/09/21 Page 88 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.89 Filed 04/09/21 Page 89 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.90 Filed 04/09/21 Page 90 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.91 Filed 04/09/21 Page 91 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.92 Filed 04/09/21 Page 92 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.93 Filed 04/09/21 Page 93 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.94 Filed 04/09/21 Page 94 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.95 Filed 04/09/21 Page 95 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.96 Filed 04/09/21 Page 96 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.97 Filed 04/09/21 Page 97 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.98 Filed 04/09/21 Page 98 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.99 Filed 04/09/21 Page 99 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.100 Filed 04/09/21 Page 100 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.101 Filed 04/09/21 Page 101 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.102 Filed 04/09/21 Page 102 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.103 Filed 04/09/21 Page 103 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.104 Filed 04/09/21 Page 104 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.105 Filed 04/09/21 Page 105 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.106 Filed 04/09/21 Page 106 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.107 Filed 04/09/21 Page 107 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.108 Filed 04/09/21 Page 108 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.109 Filed 04/09/21 Page 109 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.110 Filed 04/09/21 Page 110 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.111 Filed 04/09/21 Page 111 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.112 Filed 04/09/21 Page 112 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.113 Filed 04/09/21 Page 113 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.114 Filed 04/09/21 Page 114 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.115 Filed 04/09/21 Page 115 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.116 Filed 04/09/21 Page 116 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.117 Filed 04/09/21 Page 117 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.118 Filed 04/09/21 Page 118 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.119 Filed 04/09/21 Page 119 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.120 Filed 04/09/21 Page 120 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.121 Filed 04/09/21 Page 121 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.122 Filed 04/09/21 Page 122 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.123 Filed 04/09/21 Page 123 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.124 Filed 04/09/21 Page 124 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.125 Filed 04/09/21 Page 125 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.126 Filed 04/09/21 Page 126 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.127 Filed 04/09/21 Page 127 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.128 Filed 04/09/21 Page 128 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.129 Filed 04/09/21 Page 129 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.130 Filed 04/09/21 Page 130 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.131 Filed 04/09/21 Page 131 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.132 Filed 04/09/21 Page 132 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.133 Filed 04/09/21 Page 133 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.134 Filed 04/09/21 Page 134 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.135 Filed 04/09/21 Page 135 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.136 Filed 04/09/21 Page 136 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.137 Filed 04/09/21 Page 137 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.138 Filed 04/09/21 Page 138 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.139 Filed 04/09/21 Page 139 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.140 Filed 04/09/21 Page 140 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.141 Filed 04/09/21 Page 141 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.142 Filed 04/09/21 Page 142 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.143 Filed 04/09/21 Page 143 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.144 Filed 04/09/21 Page 144 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.145 Filed 04/09/21 Page 145 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.146 Filed 04/09/21 Page 146 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.147 Filed 04/09/21 Page 147 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.148 Filed 04/09/21 Page 148 of 157




                        EXHIBIT F
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.149 Filed 04/09/21 Page 149 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.150 Filed 04/09/21 Page 150 of 157




                       EXHIBIT G
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.151 Filed 04/09/21 Page 151 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.152 Filed 04/09/21 Page 152 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.153 Filed 04/09/21 Page 153 of 157




                       EXHIBIT H
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.154 Filed 04/09/21 Page 154 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.155 Filed 04/09/21 Page 155 of 157
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.156 Filed 04/09/21 Page 156 of 157




                         EXHIBIT I
Case 4:21-cv-10801-SDD-APP ECF No. 1, PageID.157 Filed 04/09/21 Page 157 of 157
